Citation Nr: 0120901	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-40 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, denying the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes.  By action entered on June 30, 2000, the 
Board remanded the appeal to the RO for the completion of 
additional evidentiary and procedural development.  Following 
the RO's attempts to complete the requested actions, the case 
was returned to the Board for further consideration.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon a veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

In its June 2000 remand, the Board requested that the RO 
undertake several actions, among which were the retrieval of 
treatment records from VA and non-VA sources, affording the 
veteran a general medical examination, and readjudication of 
the claim presented.  As part of the readjudication, the RO 
was to consider and apply the provisions of 38 C.F.R. § 3.655 
in the event that the veteran failed to appear for the 
requested examination.  As well, the RO was to incorporate 
into the claims folder a copy of the written notice furnished 
to the veteran as to the date and time of the examination.

Following the return of the case to the RO, correspondence 
was sent to the veteran by the RO in July 2000 at an address 
contrary to the one utilized by the Board in March 2000, 
wherein he was asked to provide the names and addresses of 
treating medical professionals and to execute authorizations 
for the release of records from two private treating 
physicians, Doctors Desia and Fortuna.  No response to such 
request was thereafter received by VA, although it is unknown 
whether the veteran actually received the July 2000 
correspondence.  

Subsequent actions are shown on the part of the RO with 
respect to obtaining VA evaluation and treatment records of 
the veteran not already not contained within his claims 
folder.  Other actions by the RO are shown for the purpose of 
requesting VA medical examinations of the veteran in late 
2000 and 2001, which were scheduled and to which the veteran 
failed to report.  However, the record does not include any 
correspondence from the applicable VA medical facility 
notifying the veteran of the date and time of the scheduled 
evaluations and it is of significance that the records of the 
Medical Administration Service at the medical facility 
reflect an address for the veteran that is different from the 
one utilized by the RO in its attempts to communicate with 
the veteran.

The claims folder further indicates that the supplemental 
statement of the case (SSOC) of April 30, 2001, wherein the 
RO readjudicated the claim herein at issue, was sent to the 
veteran at a non-existent address and there is no indication 
in the file that, once such document was returned by postal 
authorities as "undeliverable," that any attempt was made 
to mail it to the most current address of record.  
Additionally, the RO in its readjudication in no way 
considered the provisions of 38 C.F.R. § 3.655 in deciding 
the claim and failed to cite such regulation in the SSOC of 
April 2001, in contravention of the Board's remand 
directives.

As compliance with the Board's instructions set forth in the 
June 2000 remand is lacking, further action by the RO is 
required.  See Stegall, supra.  Moreover, while it is evident 
that the RO considered the provisions of a significant change 
in the law that was effectuated during the pendency of this 
appeal; specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(which, among other things, redefined and expanded the 
obligations of VA with respect to its duty-to-assist 
obligation), further actions are needed to ensure compliance 
therewith.  

Accordingly, this matter is again REMANDED to the RO for the 
completion of the following actions: 

1.  In light of the conflicting addresses 
shown in the record, the RO should 
undertake efforts to ascertain the 
veteran's current address, to include 
direct contact with the veteran and his 
representative and other applicable 
sources.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a permanent and total 
rating for pension purposes.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
statements from medical professionals, 
friends or family members, or his 
employer or co-workers.  Such evidence 
should be relevant to the question of the 
veteran's entitlement to a permanent and 
total rating for pension purposes.

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide 
updated VA Forms 21-4142, Authorization 
for Release of Information, so that the 
records of Doctors Desia and Fortuna may 
be obtained.  Also, the veteran should be 
asked to provide a list of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for 
nonservice-connected disabilities since 
1995.  The approximate dates of any such 
evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file, including those compiled at the VA 
Medical Center in Allen Park, Michigan, 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

5.  Thereafter, the veteran should be 
afforded a VA general medical examination 
in order to evaluate fully each of his 
nonservice-connected disabilities.  A 
copy of the written notice furnished to 
the veteran as to the date and time of 
the examination is to be incorporated 
into his claims folder.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present, including an 
electromyogram and nerve conduction 
velocity testing if deemed warranted by 
the examiner.  If specialty examinations 
are indicated by the findings obtained, 
the examiner should order that all such 
examinations be performed.  All 
applicable diagnoses must be fully set 
forth.  

6.  The RO should review the examination 
report(s) and determine whether all 
findings necessary to rate the veteran in 
accordance with applicable criteria are 
contained therein.

7.  Lastly, the RO must readjudicate the 
veteran's claim for a permanent and total 
rating for pension purposes on the basis 
of all evidence on file and all governing 
legal authority, to include 38 C.F.R. 
§ 3.655 in the event that the veteran 
fails to report for his scheduled 
examination.  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case at his most current address 
of record, wherein, as applicable, 
citation is made to 38 C.F.R. § 3.655.  
They should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional medical 
data.  No inference should be drawn regarding the final 
disposition of the claim presented as a result of this 
action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


